Citation Nr: 0025278	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied, among others, the 
veteran's claim of entitlement to service connection for a 
left shoulder disability.  The veteran subsequently perfected 
an appeal of that decision.

In a September 1999 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence of record does not establish a 
relationship between the veteran's current left shoulder 
disability and his period of active service.


CONCLUSION OF LAW

A left shoulder disability was not incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  In 
determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).  By reasonable doubt it is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  Id.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.

At a June 1997 hearing at the RO, the veteran testified that 
he injured his left shoulder in service when he fell while 
building a bridge, and caught himself with his left arm 
before landing in the water.  He testified that his shoulder 
has been painful since then, particularly on heavy lifting, 
but that he was not placed on a special military profile for 
the duration of his service.  He also stated that he was 
first treated after discharge in 1990 and has been told that 
it is not a rotator cuff tear.

The service medical records indicate that the veteran did 
injure his shoulder in September 1980 when he fell from a 
bridge and caught himself with his left arm.  He was 
subsequently treated in October 1980 for complaints of left 
shoulder pain for the two to three weeks since the injury.  
His x-rays were normal and he was diagnosed with muscle 
strain.  He was seen again the next day and his physical 
examination was normal.  He was noted to have a resolving 
muscle strain in the left shoulder, and was returned to duty 
with a recommendation that he use moist heat on the shoulder.  
On his separation examination in August 1982, the veteran's 
upper extremities were found to be normal.  On his Report of 
Medical History taken the same day, the veteran noted that 
had did not have painful shoulders or a trick shoulder.

In June 1989, some seven years after discharge, the veteran 
filed a claim for entitlement to service connection for a 
left shoulder condition, among other claims.  He did not 
indicate any post-service treatment for his left shoulder on 
the application.  Because he failed to respond within a year 
to the RO's request for development of his claim, this claim 
was deemed abandoned.  38 C.F.R. § 3.158 (1999).  

In January 1996 the veteran again filed a claim of 
entitlement to service connection for a left shoulder 
condition along with other disabilities.  In February 1996, 
the veteran was given a VA joints examination in connection 
with his claim.  The examiner noted that the veteran had 
post-traumatic tendonitis of the left shoulder, but did not 
identify the source of the trauma, and no mention of his 
injury in service is discussed in the examination report.  A 
subsequent VA joints examination, dated in July 1998, notes 
no significant pathology in relation to the left shoulder, 
and states that the etiology of the veteran's pain symptoms 
other than his right ankle pain, is unclear.  

VA outpatient treatment records for the period from January 
1990 to 1999 were requested from several VA medical 
facilities; however, the records received over the periods 
from January 1992 to June 1992 and from January 1996 to 
November 1999.  The 1992 records contain no treatment for a 
left shoulder condition, and the subsequent records, while 
showing treatment for his left shoulder, do not contain 
evidence specifically relating it to his injury in service.  
In fact, a July 1998 outpatient treatment notation states 
that the veteran's left shoulder pain was improved in 1981 
with physical therapy and was better until two to three years 
prior to 1998 when he fell and aggravated it. 

While the evidence of record shows a current disability, and 
an injury in service, it does not indicate that the in - 
service injury was more than acute and transitory.  This is 
demonstrated by the fact that at discharge neither the 
veteran nor the examiner noted any abnormality or problems.  
Moreover, there is no medical evidence establishing a nexus 
between his injury in service and his current disability, and 
there are no indications of treatment from October 1980 to 
March 1996, a period of 16 years.  While the veteran avers 
that he did seek treatment in 1990, these records were not 
available, and even if true, this treatment was still some 10 
years after the injury.  Accordingly, neither continuity of 
symptomatology nor evidence filling the lengthy evidentiary 
gap with regard thereto is shown in this case.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  In light of the fact that 
there was no medical evidence suggesting a connection between 
the veteran's current left shoulder disability and his injury 
in service, the preponderance of evidence weighs against the 
claim; and the evidence in this case is not so evenly 
balanced as to require application of the benefit of the 
doubt doctrine. 38 U.S.C.A. § 5107(b).  Consequently, absent 
evidence of a medical nexus or evidence of continuity of 
symptomatology, the record does not meet the criteria for a 
claim of entitlement to service connection for a left 
shoulder disability, and the veteran's claim therefor is 
denied.





ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

